Exhibit 99.1 Investor Relations Contact: Ed McGregor Sigma Designs, Inc. Tel: (646) 259-2999 IR@sdesigns.com For Immediate Release SIGMA DESIGNS, INC. REPORTS THIRD QUARTER FISCAL 2010 RESULTS MILPITAS, Calif. — December 2, 2009 — Sigma Designs®, Inc. (NASDAQ: SIGM), a leading provider of highly integrated system-on-chip, or SoC, solutions used to deliver multimedia entertainment throughout the home, today reported financial results and business highlights for its third fiscal quarter ended October 31, 2009. Net revenue for the third quarter was $35.5 million, a decrease of $15.8 million, or 31%, from $51.3 million reported in the previous quarter and down $11.3 million, or 24%, from $46.8 million reported for the same period last year. GAAP net loss for the third quarter was $2.3 million, or $0.09 per share.This compares to GAAP net income of $4.8 million, or $0.18 per diluted share, for the previous quarter and net income of $3.7 million, or $0.14 per diluted share, in the same period last year. Non-GAAP net income for the third quarter was $2.5 million, or $0.09 per diluted share.This compares to non-GAAP net income of $7.8 million, or $0.28 per diluted share for the previous quarter and non-GAAP net income of $7.2 million, or $0.27 per diluted share during the same period one year ago.Non-GAAP adjustments for the third quarter consisted of $797,000 in amortization expense for acquired intangibles related to the Zensys, VXP and Blue7 acquisitions, $2.2 million in non-cash share-based compensation expenses and $1.8 million of expenses from activity related to the recent acquisition of CopperGate.The reconciliation between GAAP and non-GAAP net income for all referenced periods is provided in a table immediately following the GAAP financial tables below. At the end of Sigma’s third quarter, cash, cash equivalents and marketable securities totaled $235.3 million or $8.78 per share outstanding, an increase of $43.0 million, or $1.54 per share for the first nine months of this fiscal year.This increase was primarily due to reductions in inventory and accounts receivable as well as from other operating activities.Sigma used approximately $116.0 million in cash as part of the purchase price for the acquisition of CopperGate after the end of the third fiscal quarter.That amount is offset by the amount of cash held by
